DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 2/26/2020, with respect to the rejection of claims 1-26 and 28-35 under 35 USC 112, first paragraph, have been fully considered and are persuasive (Applicant’s Arguments and Remarks, page 9, section III).  The previous grounds of rejection have been withdrawn. 

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 2/26/2020, with respect to the rejection of claims 1, 3-18, 20-26 under 35 USC 103 have been fully considered and are persuasive (Applicant’s Arguments and Remarks, page 10, sections IV and V).  The previous grounds of rejection have been withdrawn. 



Allowable Subject Matter
Claims 1, 3-18, 20-26, and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 18,  the prior art fails to teach, suggest or disclose the terminal a request for activating a receiving function of the uplink grant is received from the base station through a higher layer signaling. Looking to the prior art of record, the system of Yin as modified by Svedman, Karaki and Wu (for claim 1) and Yin as modified by Karaki, Anderson and Wu (for claim 18) in the Final Rejection, dated 12/1/2020 (see for example, claims 1 and 18) discloses all the claimed elements except for the terminal a request for activating a receiving function of the uplink grant is received from the base station through a higher layer signaling (note that the system of Wu is no longer necessary to make the rejection as the amendments remove the cited “Nsf indicating a number of the plurality of subframes scheduled by the multi-uplink grant” that Wu was cited to rejected is no longer included). That is, although general art for higher layer/RRC signaling by a UE is known in the art, no art teaching sending a message indicating support for a multi-uplink grant in the context of a system similar to that of Yin could be located. Furthermore, given the number and type of combinations already made, the further modification of the system of Yin as modified by Svedman and Karaki and of Yin as modified by Karaki and Anderson with art related to a node indicating support for multiple uplink grants via RRC/higher layer signaling would be beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of claims 1 and 18.
Regarding claims 3-17, 20-26 and 28-35, the claims depend from claims 1 and 18 and are allowable for at least the reasons cited with respect to those claims, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466